              Case 8:20-mj-00575-DUTY Document 3 Filed 09/08/20 Page 1 of 1 Page ID #:75

AO 93C (Rev 8118) Warrant by Telephone of Other Reliable Electronic Means (Page 2)


  Case No. 8:20-MJ-00575                                                     Return
Case No.:                                Date and time warrant executed:                    Copy of warrant and inventory left with:
   Cf-     3~'Z-'3~                        3/~\/~?-o                   '3:)\?~~              Av-tvto         ~I[V\
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:     <?( ~ ( (~2-=:J
                                                                                     l\.7          Executing officer's signature



                                                                                                      Printed name and title
